THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


             In the Matter of Steven Robert Lapham, Respondent.

             Appellate Case No. 2014-002762


                              Opinion No. 27533 

                     Heard May 7, 2015 – Filed June 17, 2015 



                                  DISBARRED


             Lesley M. Coggiola, Disciplinary Counsel and Julie K. Martino,
             Assistant Disciplinary Counsel, both of Columbia, for Office of
             Disciplinary Counsel.

             Steven Robert Lapham, of Anderson, pro se.




       PER CURIAM: The Office of Disciplinary Counsel (ODC) filed formal
charges against Steven R. Lapham (Respondent) relating to fourteen separate
matters, including, inter alia, engaging in the unauthorized practice of law, failure
to cooperate with ODC, failure to cooperate with the Attorney to Protect Clients'
Interests (ATP), and failure to communicate with his clients. Following a hearing,
a panel of the Commission on Lawyer Conduct (the Panel) recommended
disbarment.

       We disbar Respondent, order him to make the restitution outlined in this
opinion, to pay the costs of the proceedings, and to reimburse the Lawyers' Fund
for Client Protection. In addition to the other requirements of 33 of the Rule for
Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South
Carolina Appellate Court Rules, we require him to complete the Legal Ethics and
Practice Program Ethics School, the Trust Account School, and the Advertising
School prior to seeking readmission to the South Carolina Bar. As an additional
condition of any readmission, he must enter into an agreement with a Law Office
Management Advisor approved by the Commission on Lawyer Conduct.

                 FACTUAL/PROCEDURAL BACKGROUND

       ODC filed formal charges against Respondent on April 8, 2014. Respondent
failed to file an answer and the Panel held him in default. The allegations against
Respondent, which are deemed admitted due to his default, are as follows:

                              Matter 12-DE-L-0636
      Clients paid a company which fraudulently promised to help them secure a
government grant for repairs to their home and thereafter hired Respondent to help
them obtain a refund. Respondent told the clients the company was running a
scam, and promised he would get their money back.

       Respondent charged the clients $2,000.00, even though he knew the
operation was a scam. Respondent wrote three letters to the company requesting a
refund, and had only two telephone conversations with the clients. Although
Respondent suggested a meeting with the clients to discuss their situation, he never
followed up with them and never returned their documents. The clients continued
to attempt to contact Respondent, but to no avail.

       Respondent did not respond to the notice of investigation from ODC until he
was subpoenaed to appear for an on-the-record interview. He appeared for the
interview on September 20, 2012. One of the clients also filed a complaint with
the Resolution of Fee Disputes Board of the South Carolina Bar. Respondent did
not cooperate with the Board, which ultimately found Respondent should refund
$2,000.00 to the clients. Respondent did not refund the money. A certificate of
non-compliance was filed in Anderson County on December 3, 2012.

       Respondent was subpoenaed to appear for a second interview on January 10,
2013. Respondent signed the certificate of service indicating he received notice of
the scheduled interview. Respondent failed to appear or contact ODC about his
absence until January 11, 2013. At that time, he indicated he would provide ODC
with the documents previously requested. He further assured counsel for ODC that
he would provide responses to notices of investigation in several other cases.
Respondent never provided the requested information. Respondent was placed on
interim suspension on January 15, 2013, and James Jolly, Jr. was appointed as
ATP. In re Lapham, 402 S.C. 223, 742 S.E.2d 1 (2013). Respondent was again
subpoenaed to appear for an interview on March 19, 2013, but failed to appear.

                             Matter 12-DE-L-1112

      A certificate of non-compliance was submitted to ODC by the Resolution of
Fee Disputes Board for Respondent's failure to pay an award of $800.00 to one of
Respondent's clients. Respondent failed to respond to the notice of investigation
and failed to appear for an interview pursuant to Rule 19(c)(3), RLDE.

                             Matter 12-DE-L-1213
       Client hired Respondent to represent her in a divorce. On at least two
occasions, Respondent showed up late at night, unannounced at her home. One of
these times was the evening before the divorce hearing. He was not prepared to try
the case the next day and pleaded with her to settle. Respondent refused to
negotiate with the guardian ad litem and was unprepared when the hearing went
forward.

       After the client requested her file several times from Respondent, he
informed her the order had not yet been signed and he was still working on the
case. Respondent failed to keep her informed about the status of the case and
failed to promptly comply with her requests for information. The client went to
another attorney and asked him to retrieve the file from Respondent. The new
attorney looked into the matter, and found the order had been signed two weeks
before.

                             Matter 12-DE-L-1219
      Respondent was appointed to represent a client on several criminal charges.
Respondent did not show up for a hearing; when the client called Respondent the
next day, Respondent hung up on him. Respondent did not respond to the client's
requests for discovery materials, nor did he answer the client's telephone calls.

                             Matter 12-DE-L-1261
      Client, who was in jail, was looking for a new attorney after firing his
previous one. The client's mother saw Respondent's business card in the detention
center and arranged for Respondent to meet with her son. The client told his
mother not to retain Respondent without his approval.
       Respondent met with the client at the detention center and quoted him a fee
of $5,000.00. Respondent advised the client to pursue a plea deal because of his
prior record. The client told Respondent he would be in touch, but ultimately
decided not to hire Respondent.

      Before the client could speak to his mother, Respondent called her and said
her son wanted to retain him and asked for $700.00 as an initial fee.1 The client's
mother gave Respondent $700.00 but did not sign a fee agreement.

      When the client learned about Respondent's behavior, he immediately told
his mother to call and request a refund. Respondent went to see the client at the
detention center, and the client insisted Respondent refund the money because he
had never agreed to hire Respondent. However, Respondent refused to refund the
money because he claimed to have earned it by visiting the client at the detention
center twice. When the mother told Respondent she would report him to the Bar,
Respondent refunded her $300.00, but insisted on keeping the other $400.00.

                                Matter 13-DE-L-0076
       Client's mother hired Respondent to pursue a contempt action against the
father of her daughter's children for failure to pay child support. The client's
mother asked to pay in installments and Respondent agreed. She made four
payments totaling $1,850.00.

       Shortly after hiring Respondent, the client's mother began e-mailing and
calling Respondent for information about the case. Respondent spoke to her once
on the phone, but generally avoided her calls and did not respond to her e-mails.
In December 2012, Respondent told the client he would file her case later that
month. On December 31, 2012, Respondent told the client's mother he had been
too busy to file the case, but that he would file it on January 2, 2013. On January
2, 2013, Respondent told client's mother he could not file the case that day, but that
he would file it later that week. The client's mother called and e-mailed him
several times thereafter with no response.

       On January 17, 2013, Respondent signed for a certified letter sent by the
client's mother informing him he was fired and requesting a refund of her money.
The client's mother later discovered Respondent had been suspended from practice



1
    Respondent told client's mother he needed the $700.00 to get his truck fixed.
on January 15, 2013. Respondent did not inform her that he was suspended or that
she needed to find new counsel. Respondent never refunded any of her money and
did not provide an accounting to her.

                              Matter 13-DE-L-0171

      Client hired Respondent to represent him on several criminal charges and
agreed to a fee of $5,000.00. The client made payments every week, eventually
paying Respondent a total of $2,200.00 toward this total. On February 8, 2013,
Respondent went to the client's home and collected $100.00 as part of the payment
plan. The following day, the client received a letter from the ATP advising him
that Respondent had been suspended on January 15, 2013.

                              Matter 13-DE-L-0172
      Client hired Respondent to represent him on a charge of criminal domestic
violence. Respondent went to the client's home to discuss the case and
subsequently agreed to represent him for $3,000.00. The client paid Respondent in
full.

       When the client was scheduled to appear in court for a first appearance, he
called Respondent to plan where to meet before the hearing. Respondent
misrepresented to the client he had taken care of it, and no one needed to appear
for the hearing. The client received a letter from the court regarding his "no show"
at the hearing, and subsequently obtained new counsel. The client never heard
from Respondent again, and never received a refund.

                              Matter 13-DE-L-0202
       Respondent was suspended from the practice of law on January 15, 2013.
Early in February 2013, after a case had been heard and the final order was being
circulated, opposing counsel in the case e-mailed Respondent for his review of the
order not realizing Respondent had been suspended. Respondent nevertheless
called opposing counsel on February 13, 2013 and stated he represented one of the
parties and requested changes to the proposed order.

                              Matter 13-DE-L-0207
       Client hired Respondent for a custody matter and provided Respondent with
documentation and affidavits. Respondent informed him it was not a problem that
the client did not have an address for the child's mother.
      Respondent charged the client $1,500.00 and told him it would take six to
eight weeks to get into court. Respondent explained it was a simple case and he
foresaw no problems.

       Throughout his representation, Respondent behaved unprofessionally in that
he would not acknowledge his client in the courtroom, would not return his
telephone calls, and did not send him copies of any paperwork. The client's case
experienced significant delays due to Respondent's conduct, and as a result the
client's daughter could not start school on time. The client eventually retained
another attorney to assist him in the matter.

                               Matter 13-DE-L-0214

       In late 2012, a client hired Respondent to represent him on a driving under
the influence (DUI) charge. Respondent quoted a fee of $2,500.00; the client paid
Respondent $500.00, and agreed to make monthly payments of $500.00 until he
was paid in full. The client informed Respondent he had already paid $200.00 for
an administrative hearing, which was scheduled for December 5, 2012.
Respondent arrived late for this hearing.

       The client received notice that a pre-trial conference was scheduled for
January 29, 2013. Respondent and the client met January 10, 2013, and the client
gave Respondent an additional $500.00 payment and the notice of the pre-trial
conference. Respondent was suspended from the practice of law on January 15,
2013, but did not inform the client or the court. Respondent did not file a notice of
appearance, and did not appear for the pre-trial conference. Respondent called the
court and stated he could not be there but offered no reason why.

       The client pled guilty to a lesser charge and was fined and received six
points on his license. He did not want to plead guilty but felt it was his best option
under the circumstances. Respondent gave the client no reason for not appearing
at the hearing, and the client informed him he would file a complaint. The client
also asked for a refund of the $1,000.00 he had paid, but Respondent never
refunded any money.

                               Matter 13-DE-L-0225
       Although suspended from the practice of law on January 15, 2013,
Respondent called the prosecuting attorney for the City of Anderson on February
19, 2013 and informed her he was suspended but he needed a continuance for a
client, who had a hearing the next day. The attorney told Respondent he could not
request a continuance while suspended. Respondent said he did not know what to
do, and the attorney stated she could not advise him. The attorney later learned
Respondent had also contacted the Court Coordinator about a continuance in the
same case.

                             Matter 13-DE-L-0298
      Client hired Respondent on September 3, 2012, to represent her in an
uncontested divorce action. She paid him a total of $850.00. Respondent told her
the divorce would be final on February 19, 2013, but she never heard from
Respondent again. The client later learned from the ATP that Respondent had
been suspended from the practice of law.

                              Matter 13-DE-L-307
       Client met with Respondent to discuss representation on a DUI charge. The
client's girlfriend attended the interview because the client was not proficient in
English. Respondent asked for $400.00 up front and told the client he could pay
$300.00 per month until he reached a total of $2,500.00. Respondent told the
client he would send $150.00 to Columbia to get a court date for a conditional
license. Respondent then told the client he had sent the money on time, but did not
get a court date. Respondent did not refund the $150.00.

      The client later found a notice stating that a hearing had been scheduled for
the conditional license but Respondent never told him about it and Respondent did
not attend the hearing. Respondent met the client and girlfriend at Spinx Gas
Station, Zaxby's, a laundromat, and other places to collect the monthly payments.
They called Respondent regularly for updates on the case but Respondent always
said he had not received any evidence yet.

       A pre-trial conference was scheduled for December 3, 2012, but Respondent
did not appear for the hearing. Although he told the court that he had a scheduling
conflict, he informed his client he had requested a jury trial. Respondent
eventually stopped communicating and would not return telephone messages.
Respondent did not inform his client that he had been suspended from the practice
of law. The client paid Respondent a total of $2,050.00.

                             Additional Allegations
      On April 19, 2013, ODC filed a rule to show cause as to why Respondent
should not be held in criminal and civil contempt of this Court.
       The grounds for the rule included Respondent's failure to cooperate with the
ATP clients' interests, engaging in the unauthorized practice of law, and failure to
file a Rule 30, RLDE, affidavit as required by the Court in its order placing him on
interim suspension.

        A hearing was held on September 4, 2013. A majority of the Court issued
an order finding Respondent in criminal contempt for engaging in the unauthorized
practice of law, and sentencing him to sixty days' imprisonment. In re Lapham,
S.C. Sup. Ct. Order dated Sept. 4, 2013. The Court issued a subsequent order on
September 19, 2013, finding Respondent in civil contempt for failure to comply
with the requirements of Rule 30, RLDE, and for failure to cooperate with the
ATP. In re Lapham, 405 S.C. 582, 748 S.E.2d 779 (2013). The Court ordered
Respondent to fully cooperate with the ATP. The Court also ordered Respondent
to file the Rule 30 affidavit within two weeks after the completion of his sentence.
Respondent was released on October 4, 2013, and filed the Rule 30 affidavit on
November 18, 2013, more than five weeks late.

        In addition to filing the Rule 30 affidavit late, Respondent admitted in the
affidavit that he had not complied with the requirements of Rule 30 in that he
admitted that he had not notified his clients that he had been suspended, had not
notified any opposing counsel, had not filed any motions to withdraw as counsel,
had not refunded any fees to any clients, and had not surrendered his certificate to
practice law. Respondent also stated in the affidavit that he had returned all of his
files to the ATP.

       At the end of 2013, the ATP was informed that someone had boxes of files
belonging to Respondent. A woman then brought approximately twenty-one boxes
of client files and other materials to the ATP's office. The ATP was relieved on
August 22, 2014 and Respondent was required to repay the Lawyers' Fund
$5,612.40 for the ATP's costs.

                                     Panel Hearing
       Respondent appeared pro se at the hearing before the Panel on October 17,
2014, and was allowed to present evidence in mitigation. Respondent testified he
has been homeless since 2009, when he sold the house he had shared with his
former wife. Since then he has been living with other people, in his office, or in
his car.2 He stated he had no money to pay restitution and was on food stamps. He

2
    He stated at the time of the hearing he was living in his car in Anderson.
has been attempting to take the GMAT and get his Ph.D. in marketing to teach at
the college level.3

      Respondent testified his difficulty has always been financial and he has
never engaged in drug use. He expressed his difficulty learning the practice of
law—he could not find a job and had to go into practice on his own without really
knowing what he was doing.

                                   Panel Report

       The Panel noted the only mitigating factors presented by Respondent were
his personal problems and his difficulty in practicing by himself, which the panel
gave "very little weight." In aggravation, the Panel considered Respondent's
failure to answer the formal charges, failure to cooperate with the disciplinary
investigation, failure to cooperate with the ATP, and Respondent's dishonest and
selfish motives in accepting clients' money after being suspended and when he did
no work on their cases. The Panel accordingly recommended disbarment.

                                 LAW/ANALYSIS
      This Court has the sole authority to discipline attorneys for misconduct. In
re Greene, 371 S.C. 207, 216, 638 S.E.2d 677, 682 (2006). When the lawyer is in
default, the sole question before the Court is that of the appropriate sanction. In re
Brunty, 411 S.C. 434, 454, 769 S.E.2d 426, 436 (2015). This Court has recognized
disbarment is not intended to be simply a punishment of the offending attorney, but
serves to remove "an unfit person from the profession for the protection of the
courts and the public." In re Taylor, 396 S.C. 627, 632, 723 S.E.2d 366, 368
(2012) (quoting In re Burr, 267 S.C. 419, 423, 228 S.E.2d 678, 680 (1976).

       Based on the factual allegations, we find Respondent in violation of the
following: Rules 1.1 (competence); 1.3 (diligence); 1.4 (communication); 1.5
(fees); 1.8(f) (compensation from another for client); 1.15 (safekeeping property);
1.16 (terminating representation); 3.2 (expediting litigation); 3.3 (candor to
tribunal); 3.4 (fairness to opposing party and council); 4.1 (truthfulness in
statements to others); 5.5 (unauthorized practice of law), 8.1(b) (failure to
cooperate with disciplinary authority); 8.4(a) (violating rules of professional
conduct); 8.4(d) (engaging in dishonesty or misrepresentation); 8.4(e) (conduct
prejudicial to the administration of justice), of the South Carolina Rules of
3
  Respondent testified he has both an MBA and a master's degree in agriculture
economics from Clemson University.
Professional Conduct, Rule 407, SCACR; and Rules 7(a)(1) (violation of rules of
professional conduct); 7(a)(3) (willful violation of subpoena or Supreme Court
order); 7(a)(5) (polluting the administration of justice and bringing disrepute to the
profession); 7(a)(6) (violation of Oath of Office); 7(a)(10) (willful failure to
comply with resolution of the Fee Disputes Board), RLDE.

       Considering the numerous instances of misconduct combined with
Respondent's deception of both his clients and ODC, we agree with the Panel's
recommendation of disbarment. It is significant that Respondent failed to file an
answer to the formal charges and has repeatedly failed to cooperate with ODC and
the ATP in the investigation of these matters. In re Hall, 333 S.C. 247, 251, 509
S.E.2d 266, 268 (1998) ("An attorney's failure to answer charges or appear to
defend or explain alleged misconduct indicates an obvious disinterest in the
practice of law. Such an attorney is likely to face the most severe sanctions
because a central purpose of the disciplinary process is to protect the public from
unscrupulous and indifferent lawyers."). While we acknowledge Respondent
represented himself at oral argument before this Court and expressed his desire to
one day again practice law, he himself admitted it would not be for at least several
years and acknowledged he would likely be disbarred; he simply requested that he
one day be able to reapply for admission. We therefore find disbarment the
appropriate sanction.

                                  CONCLUSION
       Respondent is disbarred, and is ordered to pay $795.22 for the costs of this
proceeding. He is ordered to pay restitution as follows: $2,000.00 to the clients in
Matter 12-DE-L-0636; $400.00 to the client and his mother in Matter 12-DE-L-
1261; $1,850.00 to the client's mother in Matter 13-DE-L-0076; $2,200.00 to the
client in Matter 13-DE-L-0171; $3,000.00 to the client in Matter 13-DE-L-0172;
$1,500.00 to the client in Matter 13-DE-L-0207; $1,000.00 to the client in Matter
13-DE-L-0214; $850.00 to the client in Matter 13-DE-L-0298; and $2,050.00 to
the client in Matter 13-DE-L-0307. Respondent is also ordered to reimburse the
Lawyers' Fund for Client Protection for all claims paid on his behalf. If
Respondent is unable to pay the above costs, restitution, and reimbursement within
thirty days of the date of this opinion, he shall enter into a payment plan with the
Commission on Lawyer Conduct within sixty days of the date of this opinion.

      Prior to filing any petition for readmission, Respondent must complete the
Legal Ethics and Practice Program Ethics School, the Trust Account School, and
the Advertising School. If readmitted, he must enter into an agreement with a Law
Office Management Advisor approved by the Commission on Lawyer Conduct.
This agreement must be for at least two years from the date of his readmission and
must include a thorough review of Respondent's office management practices and a
quarterly report from the Advisor to the Commission. Respondent will be
responsible for the payment of the Advisor's fee. Within fifteen days of the date of
this opinion, Respondent shall file the affidavit required by Rule 30, RLDE, and
return his certificate of admission to practice law to the Clerk of this Court.


DISBARRED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.